Title: From Thomas Jefferson to Oliver Evans, 10 June 1806
From: Jefferson, Thomas
To: Evans, Oliver


                        
                            Sir
                            
                            Washington June 10. 06.
                        
                        I am not certain whether I act on correct information in applying to you for the following articles: but I
                            have understood that you are in the way of furnishing the implements for mills to those who have occasion to call for
                            them. I risk the application the rather because I know, if it is not improper, that the articles will be chosen with a
                            skill and good faith in which I have entire confidence. As soon as you shall inform me of the amount it shall be remitted
                            to you in a draught of the bank of the US. here on that at Philadelphia. be so good as to have the articles safely packed,
                            & addressed & forwarded to Messrs. Gibson & Jefferson at Richmond to which place there are vessels constantly
                            going from Philadelphia. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           
                              24.
                              yds bolting cloth 
                              No. 7.
                           
                           
                              8.
                              yds do. 
                              No. 6.
                           
                           
                              6.
                               yds do. 
                              No. 4.
                           
                           
                              4.
                              yds canvas that will let shorts pass through.
                           
                           
                              10.
                              sides of strong white harness leather for elevator straps.
                           
                           
                              1.
                              wheat scale beam not less than 4 ½ f. long.
                           
                           
                              1.
                              flour do. of smaller size
                           
                         
                     
                            
                            
                            
                            
                            
                            
                        
                    